                  IN THE UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION

                                               )
    HOPE SURROGACY, INC.,                      )
                                               )
              Plaintiff,                       )
                                               ) Case No. 1:21-cv-00119-MR
        v.                                     )
                                               )
    CARRYING HOPE SURROGACY,                   )
    LLC,                                       )
                                               )
              Defendant.                       )
                                               )

                           CARRYING HOPE’S ANSWER


       Defendant Carrying Hope Surrogacy, LLC, (“Carrying Hope”), through its

counsel, hereby answers the Complaint (Dkt. 1) filed on behalf of Plaintiff Hope

Surrogacy, Inc. (“Hope Surrogacy”) in connection with the above-identified matter1

as follows.

       Carrying Hope denies, generally and specifically, each and every allegation,

matter and thing contained in the Complaint, except as hereinafter expressly

admitted or qualified in response below.




1
 Hope Surrogacy’s Complaint was filed as Case No. 3:20-cv-1028 in the Western
District of Wisconsin, and the case was subsequently transferred to the Western
District of North Carolina.
                                           1



         Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 1 of 21
                           NATURE OF THE ACTION
      1.       This is an action for trademark infringement, false designation of

origin, and unfair competition under Sections 32 and 43(a) of the Lanham Act, 15

U.S.C. §§ 1114 and 1125(a), and common law trademark infringement and unfair

competition.

      ANSWER: Carrying Hope admits that this purports to be an action for

trademark infringement, false designation of origin, and unfair competition under

Sections 32 and 43(a) of the Lanham Act, 15 U.S.C. §§ 1114 and 1125(a), and

common law trademark infringement and unfair competition.



      2.       Among other relief, Plaintiff asks this Court to preliminarily and

permanently enjoin Defendant from marketing and providing services that violate

Plaintiff’s trademark rights; award Plaintiff monetary damages and to treble that

award; require Defendant to disgorge all profits from the provision of infringing

services; and award Plaintiff punitive damages, attorneys’ fees, and costs.

      ANSWER: Carrying Hope admits that Hope Surrogacy’s Complaint

purports to ask the Court for certain relief, but denies that Hope Surrogacy has

moved for such relief or is entitled to any such relief.




                                           2



        Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 2 of 21
      3.     Plaintiff   owns    the   federally    registered   trademark     HOPE

SURROGACY, which it uses in connection with providing gestational surrogacy

matching, consulting, and case management services.

      ANSWER: Carrying Hope admits that U.S. Patent and Trademark Office

records indicate that Hope Surrogacy is the owner of U.S. Trademark Registration

No. 5,971,603 for the standard character mark HOPE SURROGACY in

International Class 035 for “matching services in the field of gestational surrogacy,

namely, matching potential parents and surrogates in the field of third party

reproduction,” in International Class 044 for “consulting services in the field of

gestational surrogacy,” and in International Class 045 for “providing case

management services, namely, non-medical assistance and administrative and

financial coordination for intended parents and surrogates in the field of third-party

reproduction, featuring coordinating with physicians, mental health professionals,

fertility clinics, laboratories and other necessary facilities, legal professionals,

insurance professionals, and other persons or organizations involved in the process

of surrogacy and egg, sperm and embryo donation.” Carrying Hope lacks sufficient

knowledge or information to admit or deny the remaining allegations of Paragraph

3, and therefore denies those allegations.




                                             3



        Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 3 of 21
      4.     Defendant is using the nearly identical trademark CARRYING HOPE

SURROGACY (“Defendant’s Mark”), without authorization, in connection with the

same services offered by Plaintiff under its HOPE SURROGACY mark, resulting in

a likelihood of consumer confusion, as well as actual consumer confusion, as to the

source or origin of Defendant’s services or whether Defendant’s services are

associated with Plaintiff.

      ANSWER: Carrying Hope admits that it uses the trademark CARRYING

HOPE SURROGACY in connection with providing surrogacy agency services,

including providing full pre-screening of potential gestational surrogates and

matching those who are qualified with intended parents, providing consulting

services in the field of gestational surrogacy and providing support throughout the

entire surrogacy journey, and providing case management services, namely, non-

medical assistance, administrative, supportive and full coordination with all

additional third-party professionals such as clinics, doctor’s offices, attorneys,

psychologists, escrow holders, laboratories, insurance professionals, and any other

professionals involved in the process of their surrogacy journey. Carrying Hope

further admits that it uses the trademark CARRYING HOPE SURROGACY without

authorization from Hope Surrogacy, but denies that it requires such authorization.

Carrying Hope denies the remaining allegations of Paragraph 4.


                                         4



        Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 4 of 21
      5.     Plaintiff therefore brings this action for (1) federal trademark

infringement under Section 32 of the Lanham Act, 15 U.S.C. § 1114(1), (2) federal

false designation of origin and unfair competition under Section 43 of the Lanham

Act, 15 U.S.C. § 1125(a)(1)(A); and (3) common law trademark infringement and

unfair competition.

      ANSWER: Carrying Hope admits that this action purports to assert claims

for (1) federal trademark infringement under Section 32 of the Lanham Act, 15

U.S.C. § 1114(1), (2) federal false designation of origin and unfair competition under

Section 43 of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A); and (3) common law

trademark infringement and unfair competition.

                                     PARTIES
      6.     Plaintiff is a Wisconsin corporation with its principal place of business

at 320 East Wilson St., Suite 510, Madison, Wisconsin 53703.

      ANSWER: Carrying Hope lacks sufficient knowledge or information to

admit or deny the allegations in Paragraph 6, and therefore denies those allegations.



      7.     Upon information and belief, Defendant is a North Carolina limited

liability company with its principal place of business at 231 Pete Mann Road,

Brevard, North Carolina 28712.


                                          5



        Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 5 of 21
      ANSWER: Carrying Hope admits that Carrying Hope Surrogacy, LLC is a

limited liability company organized under the laws of the state of North Carolina

with its principal place of business is located at 231 Pete Mann Road, Brevard, North

Carolina 28712.

                          JURISDICTION AND VENUE
      8.     This Court has subject matter jurisdiction under Section 39 of the

Lanham Act, 15 U.S.C. § 1121, and under 28 U.S.C. §§ 1331 and 1338. Subject

matter jurisdiction over Plaintiff’s related common law claims is proper pursuant to

28 U.S.C. §§ 1338 and 1367.

      ANSWER: Admitted.



      9.     This Court has personal jurisdiction over Defendant because, upon

information and belief, (a) Defendant marketed and/or rendered infringing services

to persons within the State of Wisconsin and more specifically within this District;

(b) Defendant transacts and conducts business within the State of Wisconsin and

more specifically within this District; and/or (c) Defendant has otherwise made or

established contacts with the State of Wisconsin and more specifically within this

District sufficient to permit the exercise of personal jurisdiction.

      ANSWER: Carrying Hope denies that the Court sitting in the Western

District of Wisconsin had or has personal jurisdiction over Carrying Hope, and
                                           6



        Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 6 of 21
denies the allegations of Paragraph 9. Carrying Hope does not dispute personal

jurisdiction over it in the Western District of North Carolina.



      10.    Upon information and belief, this Court also has diversity jurisdiction

under 28 U.S.C. § 1332(a) because this action is between a citizen of the State of

Wisconsin and a citizen of the State of North Carolina, and the amount in

controversy exceeds $75,000, exclusive of interest and costs.

      ANSWER: Carrying Hope admits it is organized under the laws of North

Carolina and has its principal place of business in North Carolina. Carrying Hope

lacks sufficient knowledge or information to admit or deny the remaining allegations

in Paragraph 10, and therefore denies those allegations.



      11.           The Western District of Wisconsin is a proper venue pursuant to

28 U.S.C. § 1391(b)(2) because a substantial part of the acts or omissions giving rise

to Plaintiff’s claims occurred in this District and Defendant engaged in infringing

activities and caused harm in this judicial district.

      ANSWER: Denied.




                                            7



        Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 7 of 21
                           FACTUAL ALLEGATIONS

               Plaintiff and Its HOPE SURROGACY® Trademark
      12.    Plaintiff is a leading provider of gestational surrogacy matching,

consulting, and case management services.

      ANSWER: Carrying Hope lacks sufficient knowledge or information to

admit or deny the allegations in Paragraph 12, and therefore denies those allegations.



      13.    Plaintiff was formed on April 20, 2017.

      ANSWER: Carrying Hope lacks sufficient knowledge or information to

admit or deny the allegations in Paragraph 13, and therefore denies those allegations.



      14.    Since at least as early as 2017, Plaintiff has used the distinctive

trademark HOPE SURROGACY to identify its services.

      ANSWER: Carrying Hope lacks sufficient knowledge or information to

admit or deny the allegations in Paragraph 14, and therefore denies those allegations.



      15.    Plaintiff owns the U.S. federal registrations for its HOPE

SURROGACY standard character and stylized marks identified in the chart below.

True and correct copies of printouts of the current status and title of the registrations

from the U.S. Patent & Trademark Office Trademark Status & Document Retrieval
                                           8



        Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 8 of 21
(TSDR) database are attached as Exhibit 1. The first use dates identified therein and

in the chart below are “at least as early as” dates.

 Mark               No.        Services                            Registered First
                                                                              Use
 HOPE      5971603 Class 35 - Matching services                    Jan. 28,   May 8,
 SURROGACY         in the field of gestational                     2020       2017
                   surrogacy, namely, matching
                   potential parents and
                   surrogates in the field of third
                   party reproduction

                               Class 44 - Consulting services
                               in the field of gestational
                               surrogacy

                               Class 45 - Providing case
                               management services,
                               namely, non-medical
                               assistance and administrative
                               and financial coordination for
                               intended parents and
                               surrogates in the field of third-
                               party reproduction, featuring




                                           9



        Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 9 of 21
                   5971607 Class 35 - Matching services           Jan. 28,   May 8,
                           in the field of gestational            2020       2017
                           surrogacy, namely, matching
                           potential parents and
                           surrogates in the field of third
                           party reproduction

                              Class 44 - Consulting services
                              in the field of gestational
                              surrogacy

                              Class 45 - Providing case
                              management services,
                              namely, non-medical
                              assistance and administrative
                              and financial coordination for
                              intended parents and
                              surrogates in the field of third-
                              party reproduction, featuring

      ANSWER: Carrying Hope admits that U.S. Patent and Trademark Office

records indicate that Hope Surrogacy is the owner of U.S. Trademark Registration

No. 5,971,603 for the standard character mark HOPE SURROGACY in

International Class 035 for “matching services in the field of gestational surrogacy,

namely, matching potential parents and surrogates in the field of third party

reproduction,” in International Class 044 for “consulting services in the field of

gestational surrogacy,” and in International Class 045 for “providing case

management services, namely, non-medical assistance and administrative and

financial coordination for intended parents and surrogates in the field of third-party

                                          10



       Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 10 of 21
reproduction, featuring coordinating with physicians, mental health professionals,

fertility clinics, laboratories and other necessary facilities, legal professionals,

insurance professionals, and other persons or organizations involved in the process

of surrogacy and egg, sperm and embryo donation,” and that Hope Surrogacy

claimed first use and first use in commerce of the mark of this registration of May

8, 2017 for all services. Carrying Hope further admits that U.S. Patent and

Trademark Office records indicate that Hope Surrogacy is the owner of U.S.

Trademark Registration No. 5,971,607 for the design plus words, letters and/or




numbers mark                   including the words HOPE SURROGACY GROW

WITH US in International Class 035 for “matching services in the field of gestational

surrogacy, namely, matching potential parents and surrogates in the field of third

party reproduction,” in International Class 044 for “consulting services in the field

of gestational surrogacy,” and in International Class 045 for “providing case

management services, namely, non-medical assistance and administrative and

financial coordination for intended parents and surrogates in the field of third-party

reproduction, featuring coordinating with physicians, mental health professionals,

fertility clinics, laboratories and other necessary facilities, legal professionals,

insurance professionals, and other persons or organizations involved in the process
                                         11



       Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 11 of 21
of surrogacy and egg, sperm and embryo donation,” and that Hope Surrogacy

claimed first use and first use in commerce of the mark of this registration of May

8, 2017 for all services. Carrying Hope further admits that Exhibit 1 of the Complaint

appears to be copies of printouts of the status and title of these two registrations from

the U.S. Patent & Trademark Office Trademark Status & Document Retrieval

(TSDR) database. Carrying Hope lacks sufficient knowledge or information to admit

or deny the remaining allegations of Paragraph 15, and therefore denies those

allegations.



       16.     Plaintiff has used its HOPE SURROGACY mark extensively

throughout the United States. As a result of this use and promotion, the HOPE

SURROGACY mark developed and represents valuable goodwill inuring to the

benefit of Plaintiff.

       ANSWER: Denied.



       17.     As a result of its widespread, continuous, and exclusive use of the

HOPE SURROGACY mark to identify its services and their source, Plaintiff owns

valid and subsisting federal statutory and common law rights in the HOPE

SURROGACY mark.

       ANSWER: Denied.
                                           12



        Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 12 of 21
                        Defendant and Its Infringing Conduct
      18.      Defendant provides gestational surrogacy matching, consulting, and

case management services for surrogates.

      ANSWER: Admitted.



      19.      Upon information and belief, Defendant was formed and began using

Defendant’s Mark in connection with its services on January 18, 2019.

      ANSWER: Carrying Hope admits it was organized on January 18, 2019, and

began using CARRYING HOPE SURROGACY in connection with its services on

or about that date. Carrying Hope lacks sufficient knowledge or information to admit

or deny the remaining allegations of Paragraph 19, and therefore denies those

allegations.



      20.      Plaintiff has priority with respect to the marks at issue because it used

HOPE SURROGACY long before Defendant first used Defendant’s Mark.

      ANSWER: Paragraph 20 states legal conclusions that do not require an

answer. To the extent that an answer is required, Carrying Hope lacks sufficient

knowledge or information to admit or deny the allegations of Paragraph 20, and

therefore denies those allegations.


                                           13



       Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 13 of 21
      21.    Upon information and belief, Defendant knew about Plaintiff’s HOPE

SURROGACY mark before Defendant adopted Defendant’s Mark.

      ANSWER: Denied.



      22.    Defendant’s Mark is confusingly similar to Plaintiff’s HOPE

SURROGACY mark in appearance, sound, and commercial impression.

      ANSWER: Paragraph 22 states legal conclusions that do not require an

answer. To the extent that an answer is required, Carrying Hope denies the

allegations of Paragraph 22.



      23.    Defendant’s services are either identical or closely related to Plaintiff’s

services.

      ANSWER: Carrying Hope lacks sufficient knowledge or information to

admit or deny the allegations of Paragraph 23, and therefore denies those allegations.



      24.    The parties’ services are marketed and rendered in the same trade

channels to the same consumers or class of consumers.

      ANSWER: Carrying Hope lacks sufficient knowledge or information to

admit or deny the allegations of Paragraph 24, and therefore denies those allegations.


                                          14



       Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 14 of 21
      25.    Based on the similarities in the parties’ marks, goods, trade channels,

and consumers, consumers are likely to believe that Defendant’s services originate

from Plaintiff or are otherwise endorsed, sponsored, or approved by Plaintiff,

resulting in a likelihood of confusion in the marketplace and damage to Plaintiff.

      ANSWER: Denied.



      26.    Defendant’s use of Defendant’s Mark is causing actual consumer

confusion. For example, Plaintiff mistakenly received sensitive medical records

intended for Defendant. Plaintiff also received phone calls from people who intended

to contact Defendant.

      ANSWER: Carrying Hope lacks sufficient knowledge or information to

admit or deny the allegations of Paragraph 26, and therefore denies those allegations.



      27.    The parties’ businesses require handling of very sensitive and private

information. Problematic confusion, such as unintended disclosure of this

information to the wrong party, will continue to occur if Defendant is not enjoined

from using Defendant’s Mark.

      ANSWER: Carrying Hope lacks sufficient knowledge or information to

admit or deny the allegations of Paragraph 27, and therefore denies those allegations.


                                         15



       Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 15 of 21
      28.    Plaintiff sent communications to Defendant on October 19, 2020 and

October 27, 2020 informing Defendant of Plaintiff’s rights in its HOPE

SURROGACY mark, but Defendant continues to use its infringing mark.

      ANSWER: Carrying Hope admits that Hope Surrogacy’s counsel Ms. Laura

Lamansky sent a letter to Carrying Hope’s principal Ms. Nicole Stanley dated

October 19, 2020, purporting to assert rights in the HOPE SURROGACY mark, and

that Hope Surrogacy’s counsel Ms. Laura Lamansky sent a letter to Carrying Hope’s

counsel Ms. Ashley Johnson dated October 27, 2020, purporting to assert rights in

the HOPE SURROGACY mark. Carrying Hope denies those were the only

communications it or its counsel received from Hope Surrogacy, and denies that it

is using an infringing mark.

                                  COUNT ONE

                    Federal Infringement – 15 U.S.C. § 1114
      29.    The preceding paragraphs are incorporated herein by reference.

      ANSWER: Carrying Hope incorporates by reference into this paragraph,

answering Paragraph 29, the responses set forth in all of the preceding paragraphs

of this Answer.



      30.    Defendant’s unauthorized use of Defendant’s Mark is likely to cause

confusion, mistake, or deception as to the source or origin of Defendant’s services,
                                        16



       Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 16 of 21
or suggest an affiliation, connection, or association of Defendant’s services with

Plaintiff, or the approval of Defendant’s services by Plaintiff, and thus constitutes

trademark infringement in violation of Section 32 of the Lanham Act, 15 U.S.C. §

1114(1).

      ANSWER: Denied.



      31.    Plaintiff was irreparably harmed by Defendant’s actions and the

damage and irreparable harm will continue unless Defendant’s conduct is enjoined

by this Court.

      ANSWER: Denied.



      32.    Plaintiff has no adequate remedy at law.

      ANSWER: Denied.

                                  COUNT TWO

 Federal Infringement, False Designation of Origin, Unfair Competition – 15
                               U.S.C. § 1125
      33.    The preceding paragraphs are incorporated herein by reference.

      ANSWER: Carrying Hope objects to this allegation as improperly

incorporating the allegations of Count One into Count Two, and incorporates by




                                         17



       Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 17 of 21
reference into this paragraph, answering Paragraph 33, the responses set forth in all

of the preceding paragraphs of this Answer.



      34.    Defendant’s unauthorized use of Defendant’s Mark is likely to cause

confusion, mistake, or deception as to the source or origin of Defendant’s services,

or suggest an affiliation, connection, or association of Defendant’s services with

Plaintiff, or the approval of Defendant’s services by Plaintiff, and thus constitutes

trademark infringement, false designation of origin, and unfair competition in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

      ANSWER: Denied.



      35.    Plaintiff was irreparably harmed by Defendant’s actions and the

damage and irreparable harm will continue unless Defendant’s conduct is enjoined

by this Court.

      ANSWER: Denied.



      36.    Plaintiff has no adequate remedy at law.

      ANSWER: Denied.




                                         18



       Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 18 of 21
                                 COUNT THREE

              Common Law Infringement and Unfair Competition
      37.    The preceding paragraphs are incorporated herein by reference.

      ANSWER: Carrying Hope objects to this allegation as improperly

incorporating the allegations of Counts One and Two into Count Three, and

incorporates by reference into this paragraph, answering Paragraph 37, the responses

set forth in all of the preceding paragraphs of this Answer.



      38.    Defendant’s unauthorized use of Defendant’s Mark is likely to cause

confusion, mistake, or deception as to the source or origin of Defendant’s services,

or suggest an affiliation, connection, or association of Defendant’s services with

Plaintiff, or the approval of Defendant’s services by Plaintiff, and thus constitutes

common law trademark infringement and unfair competition.

      ANSWER: Denied.



      39.    Plaintiff was irreparably harmed by Defendant’s actions and the

damage and irreparable harm will continue unless Defendant’s conduct is enjoined

by this Court.

      ANSWER: Denied.


                                         19



       Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 19 of 21
      40.     Plaintiff has no adequate remedy at law.

      ANSWER: Denied.

                     ANSWER TO PRAYER FOR RELIEF
      Carrying Hope denies any and all allegations of the Complaint not expressly

admitted herein, including all allegations inherent in Hope Surrogacy’s Prayer for

Relief. Carrying Hope denies that Hope Surrogacy is entitled to any relief from

Carrying Hope.

                                     DEFENSES

      Carrying Hope asserts the following defenses, some of which may be

affirmative defenses, to Hope Surrogacy’s claims. By setting forth the following

defenses, Carrying Hope does not concede that it bears the burden of proof with

respect to any such defense and does not intend to alter the burden of proof of such

matters to the extent the burden rests on Plaintiff.

                     First Affirmative Defense: Unclean Hands

      Hope Surrogacy’s claims against Carrying Hope and requested relief fail in

whole or in part under the doctrine of unclean hands for the reasons set forth in

Carrying Hope’s Motion for Attorney Fees filed April 19, 2021.

            Reservation of Rights to Add Additional Affirmative Defenses

      Carrying Hope reserves the right to assert any and all additional affirmative

defenses under Fed. R. Civ. P. 8(c), the trademark and unfair competition laws of
                                          20



        Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 20 of 21
the United States and the states, and any other legal or equitable defenses which may

now exist or in the future be available based on discovery and further factual

investigation in this case.

                              JURY TRIAL DEMAND
      Defendant Carrying Hope respectfully demands a trial by jury on all claims

and issues so triable.



Date: May 7, 2021                          Respectfully submitted,

                                           s/ Minnie Kim
                                           Minnie Kim (N.C. Bar No. 46178)
                                           Minnie.Kim@wbd-us.com
                                           WOMBLE BOND DICKINSON (US)
                                           LLP
                                           301 South College St., Suite 3500
                                           Charlotte, North Carolina 28203
                                           Phone: (704) 331-4921
                                           Fax: (704) 338-7821

                                           Christopher R. Liro
                                           chris.liro@andruslaw.com
                                           Aaron T. Olejniczak
                                           aarono@andruslaw.com
                                           Andrus Intellectual Property Law, LLP
                                           790 North Water Street, Suite 2200
                                           Milwaukee, WI 53202
                                           Phone: (414) 271-7590
                                           Fax: (414) 271-5770

                                           Attorneys for Defendant
                                           Carrying Hope Surrogacy, LLC

                                         21



        Case 1:21-cv-00119-MR Document 31 Filed 05/07/21 Page 21 of 21
